         Case 2:17-cr-00051-GEKP Document 37 Filed 11/26/18 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          :
                                                  :
               v.                                 :           CRIMINAL NO. 17-51
                                                  :
THOMAS E. HUGHSTED                                :

                    GOVERNMENT’S MOTION FOR JUDGMENT AND
                       PRELIMINARY ORDER OF FORFEITURE

       The United States of America, by and through it attorneys, William M. McSwain, United

States Attorney for the Eastern District of Pennsylvania, Sarah L. Grieb, Assistant United States

Attorney, Chief, Asset Recovery and Financial Litigation Unit, and Priya T. De Souza, Assistant

United States Attorney, respectfully requests entry of a judgment and preliminary order of

forfeiture, and in support of this motion, the United States represents as follows:

       1.      On January 16, 2017, the defendant was charged by Indictment with receipt of

child pornography, in violation of 18 U.S.C. § 2252(a)(2) (Count One), distribution of child

pornography, in violation of 18 U.S.C. § 2252(a)(2) (Count Two) and possession of child

pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) (Count Three). The Notice of Forfeiture

in the Indictment alleges that the defendant’s interest in certain property was forfeitable as a

result of the offenses charged in Counts One through Three of the Indictment.

       2.      On January 31, 2018, the defendant pled guilty to receipt of child pornography, in

violation of 18 U.S.C. § 2252(a)(2) (Count One), distribution of child pornography, in violation

of 18 U.S.C. § 2252(a)(2) (Count Two) and possession of child pornography, in violation of 18

U.S.C. § 2252(a)(4)(B) (Count Three). The defendant further agreed not to contest forfeiture as

set forth in the Notice of Forfeiture in the Indictment.
         Case 2:17-cr-00051-GEKP Document 37 Filed 11/26/18 Page 2 of 8



       3.       Based upon the facts set forth at the change of plea hearing, those set forth in the

executed plea agreement, and the record as a whole, the defendant is required and has agreed,

pursuant to 18 U.S.C. § 2253, to criminally forfeit his interest in any and all property, real or

personal, used or intended to be used to commit or to promote the commission of any violation

of 18 U.S.C. § 2252, as set forth in Counts One through Three of the Indictment, and to which

the defendant has admitted guilt.

       4.       The government avers that the following specific property is subject to forfeiture

as a result of the defendant’s guilty plea to the illegal acts alleged in Counts One through Three

of the Indictment, and that the government has established the requisite nexus between such

property and such offenses:

                a)     one (1) LG LS675 cell phone;

                b)     one (1) HTC Evo cell phone;

                c)     one (1) HP Laptop, with serial number 5CD2216H96

as property, real or personal, that was used or was intended to be used to commit or to promote

the commission of the aforesaid violations (hereinafter referred to as the “Subject Property”).

        Pursuant to Rule 32.2(b)(2)(B), for the reasons stated above, the government requests

 that this Court enter the attached Judgment and Preliminary Order of Forfeiture. The

 government further requests that it be permitted, in its discretion, to serve the Judgment and

 Preliminary Order of Forfeiture directly on the defendant, and on any person known to have an

 interest in the Subject Property, in addition to service upon their attorneys, if they are

 represented.
          Case 2:17-cr-00051-GEKP Document 37 Filed 11/26/18 Page 3 of 8



         5.     The government requests authority to seize the property described above not

already in the government=s custody or subject to a restraining order, if necessary to protect the

interests of the United States in the property, pursuant to 21 U.S.C. '853(g).

         6.     The government requests authority to undertake publication of the forfeiture order

and notify potential third-party claimants, pursuant to Fed.R.Crim.Proc. 32.2(b)(3), (b)(6) and

(c)(1)(B) and 21 U.S.C. ' 853(n)(1).

         For the reasons stated above, the government requests that this Court enter the attached
Order.


                                              Respectfully submitted,

                                              WILLIAM M. MCSWAIN
                                              United States Attorney

                                              SARAH L. GRIEB
                                              Assistant United States Attorney
                                              Chief, Asset Recovery and Financial Litigation Unit


                                              s/ Priya T. De Souza
                                              PRIYA T. DESOUZA
                                              Assistant United States Attorney

Date: November 26, 2018
         Case 2:17-cr-00051-GEKP Document 37 Filed 11/26/18 Page 4 of 8



                                CERTIFICATE OF SERVICE

       The foregoing Motion for Judgment and Preliminary Order of Forfeiture, and proposed

Order will be served either by hand, or electronically through the District Court Electronic Case

System upon:



                                 Benjamin Brait Cooper, Esquire
                                  Allan J. Sagot & Associates
                                 1601 Cherry Street, Suite 1320
                                    Philadelphia, PA 19102




                                             s/ Priya T. De Souza
                                             PRIYA T. DESOUZA
                                             Assistant United States Attorney

Date: November 26, 2018
         Case 2:17-cr-00051-GEKP Document 37 Filed 11/26/18 Page 5 of 8



                     IN THE UNITED STATES DISTRICT COURT FOR
                      THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                           :
                                                   :
                v.                                 :            CRIMINAL NO. 17-51
                                                   :
THOMAS E. HUGHSTED                                 :

              JUDGMENT AND PRELIMINARY ORDER OF FORFEITURE

IT IS HEREBY ORDERED THAT:

        1.      As a result of the defendant’s guilty plea to Counts One through Three of the

Indictment, charging receipt of child pornography, in violation of 18 U.S.C. § 2252(a)(2) (Count

One), distribution of child pornography, in violation of 18 U.S.C. § 2252(a)(2) (Count Two) and

possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) (Count Three), for

which the government sought forfeiture pursuant to 18 U.S.C. § 2253, the defendant hereby

forfeits to the United States all right, title and interest in any property, real or personal, used or

intended to be used to commit or to promote the commission of said violations.

        2.      The Court has determined, based on the facts set forth at the change of plea

hearing and those set forth in the executed plea agreement, and the record as a whole, that the

following specific property is subject to forfeiture as a result of the defendant’s guilty plea to the

illegal acts alleged in Counts One through Three of the Indictment and that the government has

established the requisite nexus between such property and such offenses:

                        a)      one (1) LG LS675 cell phone;

                        b)      one (1) HTC Evo cell phone;

                        c)      one (1) HP Laptop, with serial number 5CD2216H96
         Case 2:17-cr-00051-GEKP Document 37 Filed 11/26/18 Page 6 of 8



as property, real or personal, that was used or was intended to be used to commit or to promote

the commission of the aforesaid violations (hereinafter referred to as the “Subject Property”).

        3.       Upon the entry of this Order, the United States is authorized to seize the Subject

Property, described at paragraph 2 above, and to dispose of the Subject Property in accordance

with Fed.R.Crim.P. 32.2(b)(3).

        4.       The Attorney General, or a designee, pursuant to Fed.R.Crim.P. 32.2(b)(3), is

authorized to conduct any discovery necessary to identify, locate, or dispose of property subject

to this Order.

        5.       Pursuant to 21 U.S.C. § 853(n)(1), and Rule G(4) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, made applicable pursuant to

Fed.R.Crim.P. 32.2(b)(6)(c), the United States Government shall put notice on an official

internet government forfeiture site for 30 consecutive days, notice of the government’s intent to

dispose of the Subject Property in such manner as the Attorney General may direct, and notice

that any person, other than the defendant, having or claiming a legal interest in any of the

property subject to this Order must file a petition with the Court within thirty (30) days of the

final publication of notice or of receipt of actual notice, whichever is earlier.

        This notice shall state that the petition shall be for a hearing to adjudicate the validity of

the petitioner’s alleged interest in the Subject Property, shall be signed by the petitioner under

penalty of perjury, and shall set forth the nature and extent of the petitioner’s right, title or

interest in each of the forfeited properties and any additional facts supporting the petitioner’s

claim, and the relief sought.

        6.       The United States shall also, pursuant to 21 U.S.C. § 853(n)(1), to the extent

practicable, provide direct written notice to any person known to have alleged an interest in the
            Case 2:17-cr-00051-GEKP Document 37 Filed 11/26/18 Page 7 of 8



property that is subject to the Judgment and Preliminary Order of Forfeiture, and to their

attorney, if they are represented, as a substitute for published notice as to those persons so

notified.

        7.        Any person, other than defendant, asserting a legal interest in the Subject Property

may, within thirty days of the final publication of notice or receipt of notice, whichever is earlier,

petition the court for a hearing without a jury to adjudicate the validity of his alleged interest in

the Subject Property, and for an amendment of the order of forfeiture, pursuant to 21 U.S.C.

§ 853(n)(6).

        8.        Pursuant to Fed.R.Crim.P. 32.2(b)(4), this Preliminary Order of Forfeiture shall

become final as to the defendant at the time of sentencing and shall be made part of the sentence

and included in the judgment. See United States v. Bennett, 423 F.3d. 271 (3rd Cir. 2005)(to be

effective, a forfeiture order must be included in sentence and judgment).

        9.        Following the disposition of any petition filed under Fed.R.Crim.P. 32.2(c)(1)(A)

and before a hearing on the petition, discovery may be conducted in accordance with the Federal

Rule of Civil Procedure upon showing that such discovery is necessary or desirable to resolve

factual issues.

        10.       The United States shall have clear title to the Subject Property following the

Court’s disposition of all third-party interests.

        11.       The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed.R.Crim.P. 32.2(e).
         Case 2:17-cr-00051-GEKP Document 37 Filed 11/26/18 Page 8 of 8



       12.     The Clerk of the United States District Court for the Eastern District of

Pennsylvania shall deliver a copy of this Judgment and Preliminary Order of Forfeiture to the

Federal Bureau of Investigation (“FBI”); and to counsel for the parties.



                   ORDERED this           day of                        , 2018.




                                      ____________________________________________
                                      HONORABLE GENE E.K. PRATTER
                                      Judge, United States District Court
